Title: To Alexander Hamilton from Walter Livingston, 5 October 1791
From: Livingston, Walter
To: Hamilton, Alexander


New York Octobr. 5 91
Sir
In the month of June last Mr. Seton Cashier of the Bank of New York gave me the perusal of a letter of yours to him purporting that monies for shares in the United States Bank, to a certain amount might be paid to him. Mr. Seton asked me if I chose to avail myself of the priviledge. I replyed in the affirmative and gave him a check for 2500 Dollrs. being the first payment for my Subscription for 100 Shares. Mr. Setons certificate for my Subscription was given to Mr. Constable who applied on the morning of the 4th. of July to the Commissioners appointed to receive Subscriptions to the Bank of the United States for the above 100 Shares (not all in my own name) and was refused. The money was lodged in the Bank at Philadelphia where I believe it still remains. The above information was not communicated to me until the 2d. Instant on my return from the Country or I should have written to you on the Subject sooner.
Will you be so kind as to inform me what steps I must pursue to obtain my Shares in the Bank, to which I am legally entitled.
To the Honbl: Alexr. Hamilton Eqr. Philadel:
